El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
En escritura pública de 17 de junio de 1921 Fermín Mi-ebeo y su esposa reconocieron estar adeudando a Sucesores de Juan Bilbao y Compañía $3,681.66 y a Sucesores de Scblüter y Co., S. en C., $3,622.09, y para garantizarles su pago constituyó a favor de ambos hipoteca sobre dos fincas de su propiedad, con la misma fecha de vencimiento y sin que aparezca preferencia entre esos acreedores.
*703El procedimiento ejecutivo hipotecario establecido por el acreedor Schlüter para el cobro de ese crédito fué notifi-cado al otro acreedor hipotecario y vendidas las fincas en pública subasta fueron adjudicadas a don Ernesto Fernando Schlüter por la cantidad de $1,000 que pagó al marshal en -el acto de la subasta.
Otorgada la correspondiente escritura de venta por el márshal, el registrador de la propiedad se negó a inscri-birla porque no aparece de ella que se haya prorrateado el importe del remate entre la ejecutante y Sucesores de •Juan Bilbao y Ca., de acuerdo con el artículo 125 de la Ley Hipotecaria, según fué enmendado en 1912, y porque no se acredita que los menores demandados, Clara y Miguel Micheo, sean los herederos legítimos de Fermín Micheo. En cuanto al primer extremo de la nota denegatoria, se -cita por el registrador recurrido la doctrina sentada por este tribunal en el caso de Ortis v. El Registrador, 22 D.P.R. 339.
Observamos que el registrador recurrido, en su alegato de fecha 17 de noviembre de 1927, trata el segundo ex-tremo de su nota como defecto subsanable, lo que nos parece' más justo que lo que de la nota resultaba, esto es, que la falta de acreditar que los menores demandados sean los 'herederos legítimos de Fermín Micheo, fuera causa de denegación. Es indudable que este extremo debió acreditarse en forma suficiente, y no lo fué. Ha de aparecer en la demanda tal calidad de legítimos herederos de Fermín Micheo, máxime cuando se trata de una demanda o escrito- inicial ■de un procedimiento ejecutivo hipotecario, en el que no hay un período de prueba, durante el que pudiera acreditarse el referido extremo.
Contra la nota denegatoria puesta por el registrador, lia presentado este recurso don Ernesto Fernando Schlüter. Al escrito formalizando el recurso se unen la copia de la es-critura de hipoteca otorgada en 17 de junio de 1921, ante «1 notario don M. Guzmán Texidor, la de venta judicial por *704el Marshal de la Corte de Distrito de Gruayama a favor de don Ernesto Fernando Sehlüter, ante el notario don Enrique Campos del Toro, en 13 de septiembre de 1927, y una copia simple de una moción de consignación, hecha a nom-bre del mismo Sr. Sehlüter, en el pleito sobre ejecución de hipoteca en el que se produjeron la subasta y la venta de que se trata. No podemos estimar como recomendable ni como admisible, la presentación de copias simples de mocio-nes, que deben venir a esta corte certificadas formalmente por el funcionario bajo cuya custodia se encuentran.
Según aparece de las constancias copiadas en la escri-tura, los edictos para la subasta fueron publicados en el pe-riódico “La Correspondencia de Puerto Rico” en fechas 17, 29 y 31 de agosto y 6 de septiembre de 1927. ■ En el mismo día 6 de septiembre de 1927, a las dos de la tarde se celebró en Gruayama la subasta. No alcanzamos a ver cómo pudo el marshal tener la seguridad de la publicación final de es-tos edictos, cuando el último se publicó el mismo día en que-tuvo lugar la subasta. Este es un extremo que no ha sido sometido a nuestra resolución.
El punto más seriamente debatido en este caso se refiere a la interpretación del artículo 125 de la Ley Hipotecaria, tal como quedó enmendado por la Ley No. 31 de 1912. El registrador recurrido entiende, según aparece de la nota puesta al pie del documento de que se trata, que es condición indispensable la realización del prorrateo entre los diversos acreedores; y el recurrente sostiene que no lo es, ya que el derecho de los acreedores que no han seguido la ejecución' se halla garantizado con la subsistencia de su hipoteca, si- bien reducida.
El registrador recurrido cita la decisión de este tribunal en el caso de Ortiz v. El Registrador, supra.
Hemos examinado la escritura de venta judicial de fecha 13 de septiembre de 1927, a que se refiere este recurso. De sus constancias aparece que la Corte de Distrito de Guayama, a petición de la ejecutante, ordenó que la otra *705firma acreedora, “Sucesores de Juan Bilbao y Compañía,” fuera notificada con copia de la demanda, de la orden y del mandamiento de requerimiento en el pleito; y que tal no-tificación se llevó a cabo por el mársbal de la misma corte.
El caso de Ortiz v. El Registrador que se cita no se ha-llaba en las mismas condiciones que el presente. En aquél no hubo la notificación a acreedores que no fueran el eje-cutante. Las condiciones son distintas y no creemos que pueda aplicarse la misma teoría.
Examinada la Ley No. 31 de 1912, en ella no se establece como condición precedente e indispensable que el prorrateo se haga antes del otorgamiento de la escritura de venta judicial. En el párrafo final del artículo 125 de la Ley Hi-potecaria, como allí quedó enmendado, se dice lo que sigue:
“• . . Pero, en el caso de que vendidos judicialmente los bienes gravados, el precio obtenido en la subasta no cubriese el total de to-dos los plazos o hipotecas, dicho precio se repartirá a prorrata entre los diversos plazos o acreedores, en proporción al interés de cada uno, y si alguno de los plazos o hipotecas no estuviere vencido, y el comprador de la finca no quisiere consignar la parte de precio eo-.rrespondiente, adquiriendo la finca con el gravamen, entonces se hará constar en el Registro de la Propiedad, en virtud de manda-miento judicial, la reducción operada en el importe de los créditos no vencidos, conforme a lo anteriormente expresado”.
De esa facultad del comprador, y de la circunstancia de que en el caso señalado se precise un mandamiento judicial para hacer constar la reducción de los créditos no vencidos, o sea, una verdadera cancelación parcial, y cuyo manda-miento no puede expedirse sino después de hecha la adju-dicación en subasta, se deduce que el prorrateo no es pre-vio a la adjudicación, sino posterior a ella; y por tanto, la adjudicación y la escritura que en su consecuencia se otorgó no tienen vicio alguno de nulidad por la falta del prorrateo.
El artículo 65 de la Ley Hipotecaria califica de insubsa-nable aquellas faltas que necesariamente produzcan la nu-*706lidad de la obligación. Y en consonancia con este artículo, el 110 del Reglamento para la ejecución de la Ley Hipote-caria, dice:
“Para distinguir las faltas subsanables de las que no lo sean, y bacer o no en su consecuencia una anotación preventiva, según lo dispuesto en los artículos 65 y 66 de la ley, atenderá el registrador a la validez de la obligación consignada en el título. Si ésta fuese nula por su naturaleza, condiciones, calidad de las personas que la otorguen u otra causa semejante, independiente de su forma extrín-seca, se considerará la falta como no subsanable. .
Entendemos que la compraventa judicial de que aquí se trata no es nula, ni aun anuiable.
La falta o defecto, en este caso, sería de las subsana-bles. El registrador tiene el derecho de saber si se ha he-cho o no el prorrateo, y si se ha de establecer o no, en el registro, la reducción de que se hace mención en el párrafo final del artículo 125 de la ley, tal como quedó enmendado. Pero el comprador tiene el derecho de probar ante el regis-tro, ya el prorrateo, ya su aceptación de la finca en la forma que previene dicho artículo; y este derecho se per-judicaría si se diera el carácter de insubsanable a tal falta.
Las dos faltas o defectos señalados por el registrador recurrido son de carácter subsanable.
Se revoca la nota recurrida en cuanto en ella se decla-ran no subsanables las faltas que se señalan.